Title: To Alexander Hamilton from John Fergus, 12 July 1799
From: Fergus, John
To: Hamilton, Alexander


          
            Sir.
            Fort Johnston N.C. July. 12th. 1799.
          
          Yours dated June 6th. Came Safe to hand togeather With Instructions for the Recruiting business, Which Shall be punctually Obay’d.
          Previous to yours I receivd. Orders from Major Hoops to join My Company in Alexandria, and Since yours I have recd. instructions from the Secretary of War in Closing a Sett of recruitg. instructions for the Recruiting business but Sir it Will be impossible for me to recruit Many Men under those ristrictions, However Sir, I shall use every possible Means in my power to recruit as many as possible
          I Wrote to the Secretary of War in respect to a young Gentleman by the name of Jno. Grange Who entered With Me in the Month of April Last, as a, Cadet, & he has by his last referd me to the instructions, & from them he is to be recommended to the Commander in Chief, the Inspector general &c. I therefore beg that I may be permitd. to recommend him to you, as a gentleman, & one, — of the best famelies in this place, he is a young man of Good moral Principals five feet 7 1/2 Inches in Highth and about the age of twenty two. he is a young man of as much honor as may be met With, I have furnished him With Cloathing; I Should not have done Ither; but the advice of Major G. J. McKee I Was guided by.
          I have the Honor to be Sir Your Obt. Hble. Servt.
          
            J: Fergus Lieutt.
            2d R. A&E
          
          Majr. Genl. Hamilton, Esqr. 2d R. A.&E. New York.
          
            NB. Should he be recd I will be glad of the earliest infirmation
          
          
            J: F.
          
        